DETAILED ACTION
This Final Office Action is in response to amendments filed 1/31/2022.
Claims 21, 27, 28, and 31-40 have been amended.
Claim 26 has been canceled.
Claims 21-25 and 27-42 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 has been considered by the examiner.
Response to Arguments
Claim Objections
The amendments filed 1/31/2022 do not resolve the issues discussed in the claim objections and present further issues that warrant new rejections under 35 U.S.C. 112(a) and (b).
Rejections under 35 U.S.C. 101
Due to the amendments filed 1/31/2022, the rejections of claims 31-38 under 35 U.S.C. 101 have been withdrawn.
Rejections under 35 U.S.C. 102 and 103
On page 8 of the Remarks filed 1/31/2022, the Applicant contends that Pinter does not teach a first lane that is assigned to robots and a separate second lane assigned to humans.
The Examiner agrees. Mead is applied in combination with Pinter to teach this claimed feature.
On page 9 of the Remarks, the Applicant contends that Mead vaguely mentions a path of travel for a robot designated in the hallway and does not teach a first travel path that is based on a classification of an object, a map of an environment and security settings, such that a first lane of the first travel path assigned to robots is separate from a second lane assigned to humans, as claimed. The Applicant further contends that the mere existence of an area not assigned to robots in Mead is distinct from a second lane assigned to humans, as claimed.
The Examiner respectfully disagrees. Given that Pinter suggests that the robot stay to a particular side of a pathway (i.e. lane) in paragraph [0044], it would be reasonable to modify the “first travel path” taught by Pinter to be a lane that is assigned to robots, in light of Mead. Specifically, in paragraph [0132], Mead discloses the feature in which a robot travels by a designated robot lane. While this feature may not be described in extreme detail, neither is the Applicant’s claim language, which recites “the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned from humans.” This claim language is broad, and while Mead has been applied in combination with Pinter to more clearly teach the known feature of robot-assigned lanes, the “first travel path” of Pinter may also be reasonably applied to teach lane assignment, in light of the broadness of the claim language, given that the robot is controlled on a particular path. 
Additionally, it should be noted that humans are not controlled by the processor, nor would that be a reasonable interpretation of the claim language. Assignment of particular lanes to humans does not limit a human’s ability to enter a robot-assigned lane. Therefore, the assignment of a designated robot lane in Mead inherently teaches 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28 recites that the at least one processor is to is to change a direction (emphasis added). One of the limitations of “is to” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 27 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28, 29, 37, and 38 are rejected under 35 U.S.C. 112(a) for incorporating the issues of claims 27 and 36 by dependency.
Claim 27 has been amended to recite that the second travel path includes a third lane assigned to robots and separate from the second lane assigned to humans, and wherein the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency. There is no support for this claimed feature in which a separate “third lane” is provided as the second travel path, in light of the limitations defined by independent claim 21. Specifically, claim 21 recites:
…determine a first travel path of the robot based on the classification of the object, a map of the environment and security settings, the security settings to identify an area the robot is forbidden to enter, the at least one processor to determine the first travel path to avoid the area, wherein the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, and 
change the first travel path to a second travel path in response to a notification of an emergency.
According to the limitations of claim 21, the “first travel path” includes the “first lane” for the robot, the “second travel path” is for the robot in response to an emergency notification, and the “second lane” is for humans. Claim 27 defines the “second travel path” as including a “third lane” for robots. 
The specification filed 5/5/2020 describes the change in direction for navigating the robot lane and human lane during an emergency operating condition, so as to be directed towards building exit 614 in paragraphs [0043] to [0044], with respect to Figures 6 and 7. There is no separate “third lane” for the second travel path. In response to a notification of the emergency, the directions of the existing lanes are changed, and an additional lane is not generated.
Claim 36 is rejected under 35 U.S.C. 112(a) for similar reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted step is that the first lane and second lane are virtual lanes configured by the processor the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, and claim 27 recites that the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency. It would be unreasonable for one of ordinary skill in the art to interpret the “first lane” and “second lane” of claim 21 as virtual lanes that are capable of being varied by the processor in the limitation of claim 27. A step is required in which the “first lane” and “second lane” are determined by the processor, so as to be capable of being varied by the processor in claim 27.
Claim 36 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claims 28, 29, 37, and 38 are rejected under 35 U.S.C. 112(b) for incorporating the issues of claims 27 and 36 by dependency.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation the processing means is to assign first and second lanes for human use or robot use, and in light of independent claim 39, the claim also recites the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-25, 27-31, and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2015/0088310 A1), hereinafter Pinter, in view of Mead et al. (US 2014/0222206 A1), hereinafter Mead.
Claim 21
Pinter discloses the claimed robot (i.e. robot 100, depicted in Figure 1) comprising: 
a body (see Figure 1, depicting the “body” of robot 100); 
a motor to move the body in an environment (see at least ¶0019, regarding the motors associated with base 102 of robot 100); 
wireless communication circuitry (i.e. communication system 208 in Figure 2, described in ¶0023 as being part of the components of the robot 100 in Figure 1); 
at least one sensor (i.e. object detection system 206) carried by the body, the at least one sensor to output at least one signal corresponding to an object in the environment (see at least ¶0035-0036); 
a storage device carried by the body (see at least ¶0100-0101); and 
at least one processor (see at least ¶0023, with respect to the various components in Figure 2) carried by the body, the at least one processor to execute instructions to: 
classify the object based on the at least one signal from the at least one sensor and object profile data (see at least ¶0034-0036, regarding object detection system 206 uses a variety of sensors  to detect 
determine a first travel path (e.g., planned pathway 802 in Figure 8) of the robot based on the classification of the object, a map of the environment and security settings (see at least ¶0044-0051, regarding that the social path component 302 creates paths based on the detected presence of a human with the consideration of lockout zones that are specified for particular objects, situations, and/or locations, where the robot is navigated according to the work area provided by the map component 210, as described in ¶0038-0040; ¶0072, regarding that the status determination component 306 determines the current status, so as to make changes in restrictions), the security settings to identify an area the robot is forbidden to enter (i.e. lockout zone, which may be defined as buffers associated with people/objects and/or an entire room, as described in ¶0074), the at least one processor to determine the first travel path to avoid the area (see at least ¶0048, the social path component 302 causes the robot to avoid traveling through the lockout zone 404), and -2-U.S. Serial No. 16/867,168 Preliminary Amendment 
change the first travel path to a second travel path (e.g., path 804 in Figure 8) in response to a notification of an emergency (see at least ¶0069-0070, with respect to the example provided in Figure 8, regarding that in response to determining an emergency, the robot is controlled to follow other path 804, instead of its normal planned path 802; ¶0073, 
Pinter further discloses that the robot stays to the right side of a pathway in response to detecting a human as is common in some cultures (see ¶0044) but does not specifically disclose that the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans. However, it would be obvious to modify Pinter to assign specific lanes to robots and humans, given that Pinter controls the robot to traverse a particular lane so as to not interfere with human travel.
Mead discloses a robot 10 of a plurality of robots (see Figure 2), similar to the robot taught by Pinter. Mead further discloses a path of travel for the robot (similar to the first travel path taught by Pinter) includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans (see at least ¶0132). The “second lane assigned to humans” may be reasonably taught by the area of the hallway that is not the designated robot lane.
Since the systems of Mead and Pinter are directed to the same purpose, i.e. robot navigation with respect to restricted areas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pinter, such that the first travel path includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, in the same manner that Mead provides a path of travel for the robot that includes a first lane assigned to robots, the first lane separate from a second lane assigned to humans, with the predictable result of allowing the robot to get to a location quickly along a crowded hallway (¶0132 of Mead).
Claims 23 and 33
Pinter further discloses that the at least one processor is to classify the object in a first object classification or in a second object classification, and wherein the first object classification corresponds to humans and the second object classification corresponds to non-human objects (see at least ¶0036, regarding the discerning of humans from other objects; ¶0054, regarding the further classification of detected people).
Claims 24 and 34
Only one of the “first object classification” or “second object classification” is required to be taught by claim 23, from which claim 24 depends; therefore, the limitation that the second object classification corresponds to robots is not required to be taught by prior art. However, in order to advance prosecution, it would be obvious to incorporate robots into the “other objects” that are discerned from humans in ¶0036.
Claims 25 and 35
Pinter further discloses that the at least one processor is to set an emergency level of the robot in response to the notification of the emergency (see at least ¶0073-0074, regarding the adjustment of navigational settings and violation of social protocols in response to receiving an indication of an emergency).
Claims 27 and 36
Due to the issues discussed in the rejections of claims 27 and 36 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 27 and 36.
Pinter discloses the second travel path (see at least ¶0069-0070, with respect to the example provided in Figure 8, regarding that in response to determining an a third lane assigned to robots, given that the emergency path is a particular path that the robot is controlled to travel. However, if this feature is not clearly inherently taught by Pinter, Mead may be applied in combination with Pinter, similarly to its combination in claim 21, such that a path of travel for the robot (similar to the second travel path taught by Pinter) includes a third lane assigned to robots and separate from the second lane assigned to humans (see at least ¶0132). The “second lane assigned to humans” may be reasonably taught by the area of the hallway that is not the designated robot lane.
As discussed in the rejection of claim 21, Pinter further discloses that the “first travel path” is changed to the “second travel path,” and therefore, it may be interpreted that the “first lane” is also changed to the “second lane,” thus, Pinter further discloses that the at least one processor is to vary at least one of the first or second lanes in response to the notification of the emergency.
Claims 28 and 37
Due to the issues discussed in the rejections of claims 27 and 36 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 28 and 37.
As discussed in the rejection of claim 21, Pinter discloses a change in direction in response to the notification of the emergency, where planned path 802 is changed to path 804, depicted in Figure 8; therefore, Pinter further teaches that the at least one processor is to is to change a direction of the at least one of the second or third lanes in response to the notification of the emergency.
Claims 29 and 38
Due to the issues discussed in the rejections of claims 27 and 36 under 35 U.S.C. 112(a) and (b), prior art is applied liberally to the limitations of claims 29 and 38. Additionally, the features of claim 29 are not disclosed in the specification filed 5/5/2020, nor in the original claims. 
Pinter further discloses that the robot stays to the right side of a pathway in response to detecting a human (see ¶0044); therefore, it is clear that the robot adjusts its path to allow for the human to instead move into its path, thus further teaching that the at least one processor is to change an assignment of the first lane to humans in response to the notification of the emergency.
Claim 30
Pinter further discloses that the second travel path enters the area the robot is forbidden to enter (see at least ¶0073, regarding that the robot may be configured to violate social protocols in response to receiving an emergency situation, where social protocols include avoiding lockout zones, as described in ¶0048-0051).
Claim 31
The combination of Pinter and Mead discloses the claimed non-transitory computer readable medium (see at least ¶0104) comprising instructions, which, when executed, cause at least one processor of a robot to perform the method discussed in the rejection of claim 21.
Claim 39
The combination of Pinter and Mead discloses the claimed apparatus (see at least Figure 1), as discussed in the rejection of claim 21.
Claim 40
See the rejection of claim 40 under 35 U.S.C. 112(b) regarding issues with this limitation. Specifically, claim 39 defines a first lane assigned to robots, the first lane separate from a second lane assigned to humans, as discussed in the rejection of claim 21; however, claim 40 recites that the processing means is to assign first and second lanes for human use or robot use, which is broader than the limitations of claim 39. Therefore, the application of Pinter and Mead in claim 39 also teaches the claimed features of claim 40.
Claim 41
Pinter further discloses that the classifying means is to determine whether an object is a human or a non-human object (see at least ¶0036, regarding the discerning of humans from other objects; ¶0054, regarding the further classification of detected people).
Claims 22, 32, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Pinter in view of Mead, and in further view of a different scenario described in Pinter, with respect to Figure 6.
Claims 22 and 42
While the example provided in Figure 8 of Pinter defines the “second travel path” as avoiding an area having traffic, it would be reasonable to use various scenarios of Pinter to teach that the at least one processor is to determine the first travel path of the robot to avoid an area having traffic
Specifically, Pinter discloses that under normal operation, the robot traverses paths that avoid lockout zones (see ¶0048-0049), where a lockout zone is defined by a radius 404 around a person 402 in Figure 4, and the robot further avoids areas between multiple people 402 in Figure 6, i.e. group conversation rule (see ¶0059-0060). Therefore, under situations where there are a plurality of people (i.e. an area having traffic) with associated lockout zones, the at least one processor is to determine the first travel path of the robot to avoid an area having traffic. Pinter further discloses that when there is a notification of an emergency, the robot may violate the group conversation rule by traveling between two humans having a conversation (see ¶0073), in accordance with the second travel path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Pinter, such that the at least one processor is to determine the first travel path of the robot to avoid an area having traffic, in the same way that the robot of Pinter traverses paths that avoid lockout zones under normal operation, where a lockout zone is defined by a radius around a person, and the robot further avoids areas between multiple people, with the predictable result of being able to avoid disturbing people in a conversational group (¶0059 of Pinter).
Claim 32 
Pinter is applied to the limitations of claim 32 similarly to the rejections of 22 and 42. Additionally, it would be obvious to one of ordinary skill in the art to avoid two separate areas that combine scenarios of Pinter.
Specifically, Pinter discloses that under normal operation, the robot traverses paths that avoid lockout zones (see ¶0048-0049), where a lockout zone is defined by a radius 404 around a person 402 in Figure 4, and the robot further avoids areas between multiple people 402 in Figure 6, i.e. group conversation rule (see ¶0059-0060). Therefore, under situations where there are a plurality of people (i.e. an area having traffic corresponding to humans) with associated lockout zones, the instructions cause the at least one processor to determine the first travel path of the robot to avoid a second area having traffic corresponding to humans. Pinter further discloses that when there is a notification of an emergency, the robot may violate the group conversation rule by traveling between two humans having a conversation (see ¶0073), in accordance with the second travel path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of Pinter, such that the instructions cause the at least one processor to determine the first travel path of the robot to avoid a second area having traffic corresponding to humans, in the same way that the robot of Pinter traverses paths that avoid lockout zones under normal operation, where a lockout zone is defined by a radius around a person, and the robot further avoids areas between multiple people, with the predictable result of being able to avoid disturbing people in a conversational group (¶0059 of Pinter) in addition to particular objects, situations, and/or locations (¶0051 of Pinter).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661